Citation Nr: 0015024	
Decision Date: 06/07/00    Archive Date: 06/15/00

DOCKET NO.  99-08 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased evaluation for eosinophilia-
myalgia syndrome, currently rated 10 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran had active service from January 1967 to January 
1969.

The appeal arises from the November 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, denying an increased rating 
from the 10 percent assigned for eosinophilia-myalgia 
syndrome. 

In the course of appeal, the veteran testified before the 
undersigned Board member at a hearing at the RO in September 
1999.  A transcript of that hearing is included in the claims 
folder.  At the hearing the veteran and his representative 
submitted additional evidence with a waiver of RO review.  


REMAND

1.  Factual Background for Remand

The claims folder contains extensive medical records 
documenting numerous outpatient treatments and 
hospitalizations over the years for many disorders whose 
symptoms may overlap those of eosinophilia-myalgia syndrome, 
or whose presence may make an effective evaluation of the 
veteran's eosinophilia-myalgia syndrome difficult.  Some of 
these medical records are detailed below.  

In service in April 1967 the veteran was diagnosed with a 
chronic, severe schizoid personality, manifested by nomadic 
living, superficial interpersonal relationships, over-
somatization, and inability to handle stress.  (The veteran 
currently has service connection for a post traumatic stress 
disorder, which has been rated 100 percent disabling since 
April 1987.)

In February 1972 the veteran was hospitalized at Charlotte 
Memorial Hospital for acute distress with zero motion of the 
back, standing with a marked sciatic list.  The veteran 
complained of severe low back pain.  While straight leg 
raising was positive bilaterally, reflexes were physiologic 
and X-rays of the lumbosacral spine revealed no bony 
abnormalities.  A myelogram revealed some blunting of the 
fifth lumbar nerve root on the right, and strength-duration-
curves-confirmed right sciatica, but there was noted to be 
"such a terrific psychological overlay" that conservative 
therapy and psychiatric consultation were recommended.  
Parafon Forte and flexion exercises were prescribed, but the 
veteran still displayed a great deal of difficulty getting up 
and even using a walker.  Upon psychiatric consultation in 
February 1972, the examiner diagnosed hysterical neurosis, 
conversion type.  

The veteran received VA treatment in January 1978 for 
complaints of joint pain of the elbow and shoulder, with a 
history of previous operations at those sites noted.  
Physical and X-ray findings were negative.  Medication was 
prescribed.  

In February 1978 the veteran presented for VA outpatient 
treatment with complaints of continued profound total body 
weakness and pain.  He reported that his feet felt like lead, 
he had pain in his back, and he could not climb a flight of 
stairs.  He also complained of an upper gastrointestinal 
disorder.  He requested that he be declared unable to work.
 
In March 1978, upon further VA outpatient treatment, medical 
tests, including an upper gastrointestinal examination and a 
thyroid panel, were negative.  The veteran reported doing 
worse than the prior month, with continued generalized 
weakness and exercise toleration of one block walking.  He 
reported that the back of his legs and his neck hurt when 
riding in a car, and that he had a recent bout of total 
prostration when waxing his car without taking a break.  
Following examination with negative neurological findings, 
the examiner assessed a continued lack of demonstrable 
organicity.  However, supportive symptom-oriented case 
treatment was continued, with medications prescribed.  

At a February 1978 VA outpatient treatment, the veteran 
continued to complain of total body weakness with no change 
in symptoms.  An upper gastrointestinal examination was 
normal and CPK was negative.  A thyroid panel was also 
negative.  The examiner assessed no organic pathology found.
 
In May 1978 the veteran received continued VA outpatient 
treatment for chronic pain syndrome.  The examiner posited in 
the report "the obvious question of whether I am being taken 
for a ride [by the veteran]."  Upon examination there were 
no positive findings.  The physician continued "supportive 
symptom oriented care," adding a trial of Tegretol for 
chronic pain syndrome.  

In a May 1978 VA request for physical examination, it was 
noted that the veteran had multiple physical complaints, 
including primarily generalized weakness and easy 
fatigability, with no organic basis found.  It was also noted 
that the veteran had a history of anxiety neurosis, schizoid 
personality, and an impression of conversion hysterical 
neurosis.  A history of a low back disc operation was also 
noted.
 
In an October 1982 letter to President Reagan, the veteran 
complained of suffering, in pertinent part, from severe pain 
in every joint in his body.  He also reported returning from 
Vietnam as an alcoholic.  

At an October 1984 VA "systemic review" of the veteran's 
current illnesses, the veteran reported having arthritis 
"all over" his joints, atypical chest pain weekly, and 
dizzy spells upon standing up which he attributed to his 
chest pain.  A history of excessive alcohol abuse from 1970 
to 1980 was noted.

At a June 1985 VA examination, the veteran complained of pain 
in his knees, hips, back, neck, and elbows.  He was noted to 
have had two operations - a laminectomy in his back and 
another operation for bone chips in his left elbow.  He 
complained of pain and stiffness requiring one-and-one-half 
hours to limber up each morning.  Straight leg raising was 
difficult to ascertain because of "volitional reticence."  
Range of motion testing for the back was similarly limited, 
with back range of motion only to 30 degrees forward flexion, 
extension only to neutral position, 10 degrees lateral 
bending, and 20 degrees rotation right and left, all 
performed "with appropriate grimaces and modulated grunts."  

At a December 1986 VA neurology evaluation, the veteran 
reported, in pertinent part, suffering from disc disease with 
back and neck pain status post back surgery, and low back 
pain radiating to the right lower extremity.  He also 
complained of slurred speech and weakness in the left upper 
extremity since surgery to remove an old fractured bone.  The 
examiner observed that his gait was antalgic, with the right 
foot occasionally everted.  However, he could heel toe and 
tandem walk with no pronator drift.  Strength was 5/5 and 
bulk and tone were normal in all extremities.  The 
examination was remarkable for subjective decreased sensation 
over the left face, left arm, and left leg, but not over the 
trunk.  Deep tendon reflexes were also decreased diffusely.  
The veteran was examined for a possible seizure disorder, his 
wife having reported that he had a seizure in September.  
However, the veteran had no personal memory of the seizure 
event and reported suffering from "blackouts" for periods 
of time for which he had no memory.  The examiner doubted 
significant pathology.  

In February 1987 the veteran received VA treatment with 
Parafon Forte for complaints of left flank pain.  The veteran 
was noted to be grossly obese and to markedly dramatize his 
pain.  Diagnoses included obesity, back pain, and remote 
laminectomy.
 
Upon VA outpatient treatment in April 1987 the veteran 
expressed little interest in detoxification, stating that he 
controlled his drinking and did not know that Xanax was 
addictive.  The examiner assessed alcohol dependence, 
benzodiazepine dependence, and history of PTSD.  A history 
was also noted of chronic lumbar pain status post 
laminectomy.  

The veteran underwent VA hospitalization from April to May, 
1987 for detoxification from numerous medications, including 
Sinequan and Xanax.  He also reported consuming beer on 
weekends.  The examiner assessed that the veteran's primary 
problem was a personality disorder complicated by substance 
abuse.  A closing summary for that hospitalization, prepared 
by a clinical social worker, noted that while the veteran had 
some problems related to stress, depression, and anger, his 
profile was primarily that of a mixed personality disorder.  
The social worker noted that while the veteran was thoroughly 
convinced that he could do no kind of work, he appeared to 
get along well and socialize well in the hospital ward, and 
enjoyed fishing and other hobbies at home.  The social worker 
assessed that the veteran had little motivation for change 
and was primarily interested in obtaining disability 
benefits.   

The veteran was hospitalized at a VA facility in June 1989 
for detoxification for possible substance abuse, as reported 
by his wife, and for treatment for a psychiatric disorder 
with danger to himself.  Diagnoses included posttraumatic 
stress syndrome, chronic obstructive pulmonary disease, 
history of hypothyroidism, and history of hypertensive 
cardiovascular disease.  Among other drugs, the veteran was 
prescribed L-tryptophan.  

In November 1989 the veteran was hospitalized for complaints 
of pain all over his body including the shoulders, arms, 
back, and legs off and on for two months.  He was noted to 
have PTSD, as well as peptic ulcer disease and lumbar disc 
disease for several years.  The veteran had taken Xanax and 
L-tryptophan for his PTSD, with L-tryptophan taken for three 
months.   He had been given Robaxin, Demerol, and Methadone 
occasionally for pain, without resolution of his pain, and 
with reported worsening pain over the shoulders and back.  A 
CBC produced a white blood cell count of 14,600 and an 
eosinophils reading at 48 percent.  All of the veteran's 
medications were discontinued during hospitalization, 
including L-tryptophan, Xanax, Robaxin, Demerol, and 
Methadone.  He was placed on Elavil for his PTSD, Lopressor 
for his hypertension, and Zantac for his history of peptic 
ulcer disease.  For his myalgia with eosinophilia, he was 
given Solu-Medrol, with improvement of his myalgia.  Upon 
discharge his condition was improved, with muscle aches 
decreased.  The veteran was ambulatory.  In the course of 
hospitalization elevated TSH was found, suggesting recurrence 
of hypothyroidism; accordingly Synthroid was re-instituted 
upon discharge.  Diagnoses included Myalgia with 
eosinophilia, mostly secondary to effects of L-tryptophan 
treatment; PTSD; hypothyroidism; hypertension; and peptic 
ulcer disease by history.  

From December 1989 to January 1990 the veteran was 
hospitalized for continuing symptoms of severe muscle pain 
due to eosinophilia-myalgia syndrome.  A history was noted of 
hypertension, arteriosclerotic heart disease with angina 
pectoris, peptic ulcer disease, mild chronic obstructive 
pulmonary disease, lumbar disk disease status post 
laminectomy, and hypothyroidism.  Upon examination, the 
veteran's back showed no deformities or tenderness.  
Extremities showed full range of motion with no deformities.  
Neurological examination was normal.  A muscle biopsy in the 
right lateral biceps area showed perivasculitis and myositis, 
compatible with eosinophilia-myalgia syndrome.  The veteran 
continued to be troubled by marked muscle pain, and was 
started on Prednisone, with marked improvement of symptoms.  
 
Upon VA psychiatric hospitalization from February 1991 to 
March 1991, severe psychomotor retardation was noted.  
Treatment with Robaxin was continued for eosinophilia-myalgia 
syndrome.  

In an April 1992 VA outpatient treatment evaluation, it was 
noted that the veteran reported consuming four beers that day 
and consuming beer daily.  The examiner raised the question 
of the effect of this alcohol consumption on blood sugar and 
interaction with the medications taken by the veteran, 
including Elavil, Clonazepam, and Zantac.  The veteran was 
noted to be ambulatory.  

In an April 1992 VA outpatient treatment, a slow gait was 
noted which was reportedly secondary to a back problem.  

In a further April 1992 VA outpatient treatment the veteran 
complained of staggering, falls, feeling tired, and muscle 
aches, with those "spells" continuing for the past four or 
five months.  Blood sugar was measured at 323.  The examiner 
diagnosed hyperglycemia, PTSD, and alcohol dependence.  

The veteran underwent VA motor nerve testing in April 1993 to 
rule out myopathy.  Upper and lower extremities were tested.  
The examiner assessed an abnormal study, with 
electrophysiologic evidence of mild, diffuse, primarily motor 
neuropathy, without active denervation changes.  The examiner 
noted that this was consistent with but not specific for an 
early diabetic neuropathy.  There was no electrophysiologic 
evidence of myopathy.  The veteran demonstrated give-way 
weakness during the examination.  The examiner noted, 
however, that the absence of myopathic findings did not 
exclude eosinophilia-myalgia syndrome.  

In a June 1992 VA outpatient treatment the veteran was noted 
to be ambulatory with no focal deficits.  He was assessed as 
having poorly controlled diabetes mellitus.  Insulin was 
prescribed.  

In a June 1992 VA social worker note, the veteran was noted 
to be ambulatory and independent in activities of daily 
living.  

In a VA outpatient treatment in August 1992 the veteran 
reported taking Insulin daily, and reported having low blood 
sugar in the morning.  

In a December 1993 statement, the veteran reported that he 
had received all his treatment for his various conditions, 
including eosinophilic myalgia syndrome, at VAMC Salisbury.  
He further stated that his wife had to quit her job to take 
care of him due to his eosinophilia-myalgia syndrome.  

At an August 1994 hearing before a hearing officer at the RO 
involving other issues, the veteran testified that he could 
not walk from the hearing room to the elevator, a distance of 
approximately 150 feet.  

In a July 1995 submission, the veteran's wife stated that if 
the veteran stood for 10 or 15 minutes his legs would fail 
him.  She attributed this to his eosinophilia-myalgia 
syndrome.

At a September 1995 VA aid and attendance examination, the 
veteran complained of very generalized muscle pain, weakness, 
multiple joint pains, and passing out spells.  His gait was 
unsteady with a cane, and he reported using a wheelchair for 
distances.  Upon examination of the upper extremities, the 
veteran had generalized weakness of the musculature with 
frequent painful joints, but he could self-feed, fasten his 
clothing, bathe, shave, and attend to the needs of nature.  
The veteran's wife reported that he required a half-hour's 
rest after taking a shower because of subsequent weakness.  
Upon examination of the lower extremities, the veteran could 
not ambulate more than approximately 10 yards due to sever 
muscle weakness and pain, and used a cane for stability and a 
motorized wheelchair.  There was no loss of motion of the 
spine/trunk/back.  The veteran's wife reported that the 
veteran had periods of "black out" spells for several hours 
during which he would be unaware of his surroundings, and 
therefore required the constant attendance of other persons.  
The veteran reported that he was able to drive his car for 
short distances, but was usually confined to home 24 hours 
per day due to weakness and emotional instability.  

In a March 1998 claim of entitlement to an increased rating 
in excess of 10 percent assigned for eosinophilic myalgia 
syndrome, it was contended that the muscles in the veteran's 
legs were not functioning properly and would not support his 
body weight when walking.  

In May 1998 X-rays of the hips, the left hip showed no 
significant bony abnormality and normal appearance of the 
left hip.  The right hip showed patch sclerosis within the 
femoral head, suggesting early avascular necrosis.  The 
examiner noted that steroids received for the veteran's 
underlying eosinophilia-myalgia syndrome could account for  
that finding.  

At a May 1998 VA examination for eosinophilia-myalgia 
syndrome, the veteran complained of muscle soreness and pain 
dating from his taking a prescription of L-tryptophan which 
was contaminated.  The examiner, however, expressed his lack 
of any knowledge of eosinophilia-myalgia syndrome, and 
reported being unable to find eosinophilia-myalgia syndrome 
in medical books or the dictionary.  The examiner noted, 
however, that he had reviewed the veteran's medical record, 
and found that the veteran had been complaining of muscle and 
joint pain since 1985, prior to administration of L-
tryptophan.  A history of multiple other disorders was noted, 
including degenerative disc disease of the cervical and 
lumbar spine, with surgery to the lumbar spine in 1973, and 
insulin-dependent diabetes mellitus.  The examiner, without 
knowledge of eosinophilia-myalgia syndrome, was unable to 
evaluate the extent of that disorder.  The examiner made the 
following diagnoses:  degenerative disc disease at C3-C4,  
C4-C5, and C5-C6 with severe degenerative arthritis; 
subluxation of C5 on C6; X-ray evidence of emphysema; 
degenerative disc disease at L2-L3, L3-L4, and L5-S1, with 
sclerosis of vertebral bodies; avascular necrosis of the 
right hip; metallic foreign body of the proximal left thigh; 
osteoarthritic peaking of the tibial spines bilaterally; heel 
spurs at the Achilles tendon insertion bilaterally; insulin 
requiring diabetes mellitus; elevated cholesterol and very 
elevated triglycerides; restrictive lung disease; and 
arteriosclerotic coronary artery disease.  

In September 1999 the veteran testified at a hearing before 
the undersigned Board member at the RO.  He stated that he 
had been using a wheelchair or scooter since 1989, when he 
was administered L-tryptophan.  He testified that his primary 
difficulties were with using his lower extremities, and he 
could not go anywhere without a wheelchair.  He added, in 
effect, that he had diabetes mellitus which was causing 
damage to muscles and nerves of his lower extremities, and 
the eosinophilia-myalgia syndrome was exacerbating this 
condition.  He testified that he still walked, but with great 
pain.  He testified that the eosinophilia-myalgia syndrome 
caused inflammation of muscle tissue and muscle spasms.  He 
added that he was taking Valium for control of the muscle 
spasms. 

Remand Analysis

The veteran's eosinophilia-myalgia syndrome is currently 
rated 10 percent disabling, and has been rated by analogy to 
lupus erythematosus.  For lupus erythematosus, systemic 
(disseminated), where there have been exacerbations once or 
twice per year or the disease has been symptomatic during the 
past two years, a 10 percent rating is assigned; where 
exacerbations have lasted a week or more, two or three times 
per year, a 60 percent rating is assigned; and where the 
disorder has been acute with frequent exacerbations, 
producing severe impairment of health, a 100 percent rating 
is assigned.  38 C.F.R. § 4.88b, Diagnostic Code 6350 (1999).  

Stedman's Medical Dictionary, Twenty-Seventh Edition, 1997, 
defines eosinophilia-myalgia syndrome as a probable 
autoimmune disorder precipitated by contaminated L-tryptophan 
tablets, and characterized by fatigue, low-grade fever, 
myalgias, muscle tenderness and cramps, weakness, 
paresthesias of the extremities, and skin indurations; marked 
eosinophilia is noted on peripheral blood studies, with serum 
aldolase increased, and on biopsies of peripheral nerve, 
muscle, skin, and fascia, showing microangiopathy and 
inflammation in connective tissue.

Inasmuch as the VA examiner in May 1998 was without any 
knowledge of eosinophilia-myalgia syndrome, he was incapable 
of providing an assessment of the severity of that disorder 
for rating purposes.  Where the medical record is 
insufficient and the claim is well grounded, the fulfillment 
of the statutory duty to assist requires a thorough and 
contemporaneous medical examination.  See Suttman v. Brown, 
5 Vet.App.  127, 128 (1993); Green (Victor) v. Derwinski, 
1 Vet.App. 121, 124 (1991).  Therefore, an additional VA 
examination is in order to determine the current severity of 
eosinophilia-myalgia syndrome.  

Many complications may make that medical evaluation 
difficult.  Medical examiners have in the past suggested that 
the veteran's symptoms have been exaggerated or that the 
veteran was not motivated in VA hospitalization or treatment 
to recover from substance dependence or disability, but 
rather was motivated to obtain benefits.  Thus non-
physiological symptoms may be found upon examination.  This 
difficulty is compounded by the many objectively verified 
disorders affecting the veteran's physical functioning and 
neurologic state, including affecting his pain and capacity 
for ambulation.  These include degenerative joint disease 
affecting multiple joints; possible avascular necrosis of the 
right hip; dermatitis of the feet; insulin-dependent diabetes 
mellitus with peripheral neuropathy; respiratory disorders 
with chronic obstructive pulmonary disease and emphysema; and 
dependent edema with swelling in the lower third of both 
lower extremities.  The veteran also has an over-two-pack-
per-day smoking habit for decades, potentially further 
contributing to his respiratory and circulatory diseases.  He 
also has a history of alcoholism and polysubstance abuse.  
The veteran has over the years variously complained of 
passing-out spells, black-out spells, and dizzy spells which 
may also contribute to his incapacity and/or reluctance to 
ambulate.  Histories of hypothyroidism and hypertensive 
cardiovascular disease are also present in the medical 
record.  All of these physiological disorders may be 
compounded by overlays of functional difficulties associated 
with the veteran's psychological disorders.  

The Board notes that the veteran was treated for a chronic 
pain syndrome with complaints of pain in the joints all over 
his body and total body weakness in 1978, many years prior to 
his taking of L-tryptophan in 1989.  No organic basis for 
that pain and weakness in 1978 was found.  The Board also 
notes an April 1993 VA hospitalization report wherein the 
examiner noted that despite the veteran's holding onto walls 
and barely being able to support himself upright when 
examined, the veteran was observed to ambulate erect with 
good speed when he believed himself to be unobserved.  The 
Board further notes the veteran's history of obtaining 
multiple medications for multiple complaints, leading to 
extensive medication intake, histories of suspected abuse of 
medications, and in multiple hospitalizations for medication 
detoxification.  All of these factors must be considered upon 
evaluating the nature and extent of the eosinophilic myalgia 
syndrome.  

The case is therefore REMANDED to the RO for the following 
development:

1.  The veteran must be afforded a VA 
examination by a physician specializing 
in autoimmune disorders to determine the 
nature and severity of his present 
service-connected eosinophilia-myalgia 
syndrome.  The examiner must review the 
claims folder including a copy of this 
remand prior to the examination.  The 
examiner must indicate on the examination 
report that the claims folder and this 
remand have been reviewed prior to 
undertaking the examination.  The 
veteran's medical history, including his 
history of symptoms prior to the 
administration of L-tryptophan in 1989 
(associated with onset of the 
eosinophilia-myalgia syndrome), should be 
considered in the medical evaluation.  
Upon assessing the level of disability 
due to eosinophilia-myalgia syndrome, the 
examiner must differentiate symptoms of 
that disorder from effects of other 
disorders which may impact the 
functioning of the same parts or systems, 
as outlined above in this remand.  At the 
conclusion of the examination, the 
physician should comment as to whether 
the veteran's eosinophilia-myalgia 
syndrome is subject to exacerbation and 
remission, and, if so, the frequency and 
duration of the exacerbations.  He must 
also comment as to the degree to which 
eosinophilia-myalgia syndrome impairs the 
veteran's health.
 
2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the examination 
has been conducted appropriately and all 
requested considerations are reflected 
in the examination report.  If the 
examination or examination report is 
incomplete, appropriate corrective 
action is to be implemented.

3.  Thereafter, the RO should 
readjudicate the remanded issue.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be provided a supplemental statement of 
the case which includes a summary of 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  The veteran and his 
representative should be afforded the 
applicable time to respond.

The case should be returned to the Board for further 
appellate review, if in order. The purpose of this remand is 
to procure clarifying data and to comply with precedent 
decisions of the Court.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


